DETAILED ACTION
	For this Office action, Claims 1-8, 10-17, 26-33 and 35-42 are pending.  Claims 9, 18-25, 34 and 43-50 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 42 recites “the water ozonation system of claim 26”, which lacks established antecedent basis.  Claim 26 recites method claims and does not recite an ozonation system.  Applicant is urged to address this issue in the response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12, 14, 15, 17, 26-33, 35-37, 39, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021).
	Regarding instant Claim 1, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water for use in a washing machine (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the water ozonation system comprising:  a system body that receives the source water from the water source (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); an ozone generator that is configured to generate ozone, the ozone generator being coupled to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); a sensor assembly that is coupled to the system body, the sensor assembly being configured to sense at least one 
	However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).

	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose comprising a water mixer that receives the source water from the water source and the ozone from the ozone generator, the water mixer mixing the source water and the ozone to generate the ozonated water that is used in the washing machine (Goede, Figure 1; Col. 2, Line 56-Col. 3, Line 4; venturi assembly 90).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes a water flow pressure sensor that senses a water flow pressure of the source within the system body, and generates a second electronic data signal based on the sensed water flow pressure; and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; water pressure sensor 13, used by control unit 40 to regulate amount of ozone generated).  
	Regarding instant Claim 4, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water for use in 
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the 
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper temperature level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on temperature conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
	Regarding instant Claim 5, Claim 4, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes an air humidity sensor that senses an air humidity of the ambient air, and generates a third electronic data signal based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the controller regulates the level of ozone that is generated by the 
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes a water temperature sensor that senses a water temperature of the source water, and generates a second electronic data signal based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone).
Regarding instant Claim 7, Goede discloses a water ozonation system that receives source water from a water source and converts it to ozonated water for use in a washing machine (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the water ozonation system comprising:  a system body that receives the source water from the water source (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); an ozone generator that is configured to generate ozone, the ozone generator being coupled to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); a sensor assembly that is coupled to the system body, the sensor assembly being configured to sense at least one 
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly further includes an air humidity sensor that senses an air humidity of the ambient air, and generates a second electronic data signal based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal and the second electronic data signal (Tanny, Paragraph [0054]; Goede, Col. 4, Table 1; Col. 4, Lines 49-62; ozone generator may be shut off based on humidity conditions; control unit uses sensor outputs to regulate ozone generation).
	Regarding instant Claim 10, Claim 8, upon which Claim 10 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).

Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the dehumidifier includes a drying tower that contains a desiccant that automatically absorbs surrounding humidity from the ambient air (Tanny, Paragraph [0054]; air-drying column 40 filled silica gels or other desiccant). 
Regarding instant Claim 14, Claim 1, upon which Claim 12 is dependent, has been rejected above.  The combined references further disclose wherein the sensor assembly includes a water temperature sensor that senses a water temperature of the source water, and generates a first electronic data signal based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the controller regulates the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; temperature inputs used to regulate generation of ozone).
	Regarding instant Claim 15, Claim 1, upon which Claim 15 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Tanny, however, discloses a corona discharge-type ozone generator that operates under similar conditions as Goede and could be expected to perform the functions of the ozone generator of Goede (Tanny, Paragraph [0054]; corona discharge tube).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise the discharge-type ozone generator taught by Tanny because Tanny discloses such an ozone generator could be expected to perform the functions of the ozone generator of Goede under similar operating conditions (Tanny, Paragraph [0054]).  
	Regarding instant Claim 17, Claim 1, upon which Claim 17 is dependent, has been rejected above.  The combined references further disclose an ozone laundry 
Regarding instant Claim 26, Goede discloses a method for converting source water to ozonated water for use in a washing machine (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); receiving the at least one electronic data signal from the sensor assembly with a controller; and generating ozone with the ozone generator, a level of the ozone that is generated by the ozone generator being regulated with the controller based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; control unit 40 uses inputs from sensors to determine and regulate an ozone production rate).
	However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal 
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air humidity sensor that senses an air humidity of the ambient air, and generates a first electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper humidity level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on humidity conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air humidity sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper humidity for such a process (Tanny, Paragraph [0054]).
	Regarding instant Claim 27, Claim 26, upon which Claim 27 is dependent, has been rejected above.  The combined references further disclose comprising the steps of receiving the source water from the water source and the ozone from the ozone from the ozone generator with a water mixer; and mixing the source water and the ozone 
Regarding instant Claim 28, Claim 26, upon which Claim 28 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing a water flow pressure of the source water within the system body with a water flow pressure sensor; and wherein the step of generating includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 49-62; water pressure sensor 13, used by control unit 40 to regulate amount of ozone generated).  
Regarding instant Claim 29, Goede discloses a method for converting source water to ozonated water for use in a washing machine (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20), wherein the step of coupling the sensor assembly includes sensing a water flow pressure of the source within the system body with a water flow pressure sensor, and 
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
	Regarding instant Claim 30, Claim 29, upon which Claim 30 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing an air humidity of the ambient air with an air humidity sensor, and generating a third electronic data signal with the air humidity sensor based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the step of generating ozone includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal, the second electronic data signal and the third electronic data signal controller (Tanny, Paragraph [0054]; Goede, Col. 4, Table 1; Col. 4, Lines 49-62; ozone generator may be shut off based on humidity conditions; control unit uses sensor outputs to regulate ozone generation).
	Regarding instant Claim 31, Claim 26, upon which Claim 36 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing a water temperature of the 
Regarding instant Claim 32, Goede discloses a method for converting source water to ozonated water for use in a washing machine (Abstract; Figure 1; Col. 2, Line 56-Col. 3, Line 4; ozonation of source water from tap water supply S for laundry applications), the method comprising the steps of: receiving the source water from a water source within a system body (Figure 1; Col. 2, Line 56-Col. 3, Line 4; tank 20); coupling an ozone generator to the system body (Figure 1; Col. 3, Lines 13-33; ozone generator 30); coupling a sensor assembly to the system body, the sensor assembly being configured to sense at least one ambient environmental condition and generate at least one electronic data signal based on the sensed at least one ambient environmental condition (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); receiving the at least one electronic data signal from the sensor assembly with a controller; and generating ozone with the ozone generator, a level of the ozone that is generated by the ozone generator being regulated with the controller based at least in part on the at least one electronic data signal (Figure 1; Col. 4, Table 1; Col. 4, Lines 
However, while Goede discloses a plurality of sensors (Figure 1; Col. 4, Table 1), the reference is silent on the sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates a second electronic data signal based on the sensed air humidity and the controller configured to regulate the level of ozone that is generated by the ozone generator based at least in part on the first electronic data signal.
	Tanny discloses a device for purifying a liquid in the same field of endeavor as Goede, as it solves the mutual problem of treating a liquid with ozone (Abstract).  Tanny further discloses comprising a sensor assembly including an air temperature sensor that senses an air temperature of the ambient air, and generates an electronic data signal based on the sensed air humidity (Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein a controller regulates a level of ozone that is generated by an ozone generator based at least in part on the first electronic data signal to ensure the air is at a proper temperature level during ozone generation (Paragraph [0054]; ozone generator may be shut off based on temperature conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor assembly and controller of Goede to further comprise an air temperature sensor, wherein the controller regulates the level of ozone generated based on an electronic data signal from said sensor, as taught by Tanny because Tanny discloses such a sensor ensures the air used for ozone generation is at the proper temperature for such a process (Tanny, Paragraph [0054]).
Regarding instant Claim 33, Claim 32, upon which Claim 32 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly further includes sensing an air humidity of the ambient air with an air humidity sensor, and generating a second electronic data signal with the air humidity sensor based on the sensed air humidity (Tanny, Figure 1; Paragraph [0054]; sensor 43 for temperature and humidity of air); and wherein the step of generating ozone includes regulating the level of ozone that is generated by the ozone generator with the controller based at least in part on the first electronic data signal and the second electronic data signal (Tanny, Paragraph [0054]; Goede, Col. 4, Table 1; Col. 4, Lines 49-62; ozone generator may be shut off based on humidity conditions; control unit uses sensor outputs to regulate ozone generation).
	Regarding instant Claim 35, Claim 33, upon which Claim 35 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
Regarding instant Claim 36, Claim 26, upon which Claim 36 is dependent, has been rejected above.  While Goede is silent on a dehumidifier, Tanny discloses a dehumidifier that is configured to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator in order to remove excess moisture before ozone generation (Paragraph [0054]; air-drying column 40).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise a dehumidifier to receive the ambient air and remove humidity from the ambient air prior to the ambient air being sent to the ozone generator as taught by Tanny because Tanny discloses such a dehumidifier removes excess moisture before ozone generation (Tanny, Paragraph [0054]; air-drying column 40).
	Regarding instant Claim 37, Claim 36, upon which Claim 37 is dependent, has been rejected above.  The combined references further disclose wherein the step of removing humidity includes the dehumidifier including a drying tower that contains a desiccant that automatically absorbs surrounding humidity from the ambient air (Tanny, Paragraph [0054]; air-drying column 40 filled silica gels or other desiccant). 
Regarding instant Claim 39, Claim 26, upon which Claim 39 is dependent, has been rejected above.  The combined references further disclose wherein the step of coupling the sensor assembly includes sensing a water temperature of the source water with a water temperature sensor, and generating a first electronic data signal with the water temperature sensor based on the sensed water temperature (Figure 1; Col. 4, Table 1; plurality of sensors, including at least water temperature sensor 28 that detects the temperature of water within tank 20); and wherein the step of generating ozone 
Regarding instant Claim 40, Claim 1, upon which Claim 40 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Tanny, however, discloses a corona discharge-type ozone generator that operates under similar conditions as Goede and could be expected to perform the functions of the ozone generator of Goede (Tanny, Paragraph [0054]; corona discharge tube).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise the discharge-type ozone generator taught by Tanny because Tanny discloses such an ozone generator could be expected to perform the functions of the ozone generator of Goede under similar operating conditions (Tanny, Paragraph [0054]).  
Regarding instant Claim 42, Claim 26, upon which Claim 42 is dependent, has been rejected above.  The combined references further disclose a method for using a washing machine including the steps of receiving water from a water source and converting it to ozonated water with the water ozonation system of claim 26, and using the ozonated water in the washing machine (Goede, Figure 1; Col. 1, Lines 6-28 water for use in laundry system).  

Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021) as applied to claims 12 and 37 respectively above, and further in view of Gillette et al. (herein referred to as “Gillette”, US Pat Pub. 2001/0003874).
	Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  The combined references disclose a dehumidifier (Tanny, Paragraph [0054]; air-drying column 40) and an air pump (Paragraph [0054]; air pump 36).
	However, the combined references are silent on the dehumidifier including an electric heater coil that cooperates with the air pump to selectively regenerate the desiccant.
	Gillette discloses an apparatus and method for moisture control of particulate material in the same field of endeavor as the combined references, as it solves the mutual problem of adsorbing moisture in the air using a desiccant (Abstract; Paragraph [0042]).  Gillette further discloses an electric heater coil that warms the desiccant to release moisture from and regenerate said desiccant (Paragraph [0041]; Paragraph [0042]; coil).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dehumidifier of Goede to further comprise the electronic heater coil cooperating with the air pump as taught by Gillette because Gillette discloses such a coil warms the desiccant to release moisture from and 
	Regarding instant Claim 38, Claim 37, upon which Claim 38 is dependent, has been rejected above.  The combined references disclose a dehumidifier (Tanny, Paragraph [0054]; air-drying column 40) and an air pump (Paragraph [0054]; air pump 36).
	However, the combined references are silent on the dehumidifier including an electric heater coil that cooperates with the air pump to selectively regenerate the desiccant.
	Gillette discloses an apparatus and method for moisture control of particulate material in the same field of endeavor as the combined references, as it solves the mutual problem of adsorbing moisture in the air using a desiccant (Abstract; Paragraph [0042]).  Gillette further discloses an electric heater coil that warms the desiccant to release moisture from and regenerate said desiccant (Paragraph [0041]; Paragraph [0042]; coil).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dehumidifier of Goede to further comprise the electronic heater coil cooperating with the air pump as taught by Gillette because Gillette discloses such a coil warms the desiccant to release moisture from and regenerate said desiccant (Gillette, Paragraph [0041]; Paragraph [0042]; coil; see that air flows through heating element, indicating driven air flow).

Claims 16 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Goede, US 6254838 (found in IDS filed 09/22/2021) in view of Tanny et al. (herein referred to as “Tanny”, US Pat Pub. 2009/0223904; found in IDS filed 09/22/2021) as applied to claims 1 and 26 respectively above, and further in view of Nemoto, US Pat Pub. 2011/0168546.
	Regarding instant Claim 16, Claim 1, upon which Claim 16 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Nemoto discloses a material of electrode for electrolysis and an electrode for electrolysis in the same field of endeavor as the combined references, as it solves the mutual problem of generating ozone in water (Paragraph [0037]).   Nemoto further discloses an electrolytic cell-type ozone generator that may generate ozone directly in water (Paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise an electrolytic cell-type ozone generator as taught by Nemoto because Nemoto discloses such an ozone generator may generate ozone within the water itself (Nemoto, Paragraph [0037]).
Regarding instant Claim 41, Claim 26, upon which Claim 41 is dependent, has been rejected above.  While Goede discloses an ozone generator (Figure 1; Col. 3, Lines 13-33; ozone generator 30), the reference is silent on a type of ozone generator.  
	Nemoto discloses a material of electrode for electrolysis and an electrode for electrolysis in the same field of endeavor as the combined references, as it solves the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ozone generator of Goede to further comprise an electrolytic cell-type ozone generator as taught by Nemoto because Nemoto discloses such an ozone generator may generate ozone within the water itself (Nemoto, Paragraph [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        02/11/2022